Title: From Thomas Jefferson to the Prévôt des Marchands et Echevins de Paris, with Enclosure, 27 September 1786
From: Jefferson, Thomas,Dumas, Charles William Frederick
To: Prévôt des Marchands et Echevins de Paris,Beckley, John




Gentlemen
Paris Sep. 27. 1786.
The Commonwealth of Virginia in gratitude for the services of the Major General the Marquis de la fayette, have determined to erect his bust in their capitol. Desirous to place a like monument of his worth and of their sense of it in the Country to which they are indebted for his birth, they have hoped that the City of Paris will consent to become the depository of this second testimony of their gratitude. Being charged by them with the execution of their wishes, I have the honor to sollicit of Messieurs Le Prevot des  Marchands et Echevins on behalf of the City their acceptance of a Bust of this gallant officer, and that they will be pleased to place it where, doing most honor to him, it will most gratify the feelings of an allied nation.
It is with true pleasure that I obey the call of that Commonwealth to render just homage to a character so great in its first developements that they would honor the close of any other. Their Country covered by a small army against a great one, their exhausted means supplied by his talents, their enemies finally forced to that spot whither their allies and confederates were collecting to recieve them, and a war which had spread its miseries into the four quarters of the earth, thus reduced to a single point where one blow should terminate it, and through the whole an implicit respect paid to the laws of the land—these are facts which would illustrate any character and which fully justify the warmth of those feelings of which I have the honor, on this occasion, to be the organ.
It would have been more pleasing to me to have executed this office in person, to have mingled the tribute of private gratitude with that of my country, and at the same time to have had an opportunity of presenting to your honorable body the homage of that profound respect which I have the honor to bear them. But I am witheld from these grateful duties by the consequences of a fall which confine me to my room. Mr. Short therefore, a Citizen of the State of Virginia, and heretofore a Member of its Council of State, will have the honor of delivering you this letter together with the Resolution of the General Assembly of Virginia. He will have that also of presenting the Bust at such time and place as you will be so good as to signify your pleasure to recieve it. Through him I beg to be allowed the Honor of presenting those sentiments of profound respect and veneration with which I have the Honor to be, Gentlemen, your most obedient & most humble Servant,

Th: Jefferson



Enclosure

In the House of Delegates. 1st. December 1784.

Whereas it was unanimously resolved on the 17th. Day of December 1781 that a bust of the Marquis de la Fayette be directed to be made in Paris of the best marble employed for such purposes with the following inscription
“This Bust was voted on the 17th Day of December 1781 by the General Assembly of the State of Virginia to the honorable the Marquis de la Fayette (Major General in the Service of the United States of America, and the late commander in chief of the Army of the United  States in Virginia) as a lasting monument of his merit, and their gratitude.”
Resolved unanimously that the Governor with the advice of the Council be authorized and desired to defray the expence of carrying the said Vote into execution out of the Fund allotted for the contingences of Government, that he cause the said bust to be presented in the name of this Commonwealth to the City of Paris with a request that the same may be accepted and preserved in some public place of the said City.
Resolved unanimously that as a further mark of the lasting esteem of this Commonwealth for the illustrious qualities and services of the Marquis de la Fayette the Governor with the advice of the Council be authorized and directed to cause another Bust of him, with a similar inscription, to be procured by Draught on the said fund and that the same when procured be fixed in such public place at the Seat of Government as may be hereafter appointed for the erection of the Statue voted by the general assembly of General Washington.
Teste Jno Beckley C.H.D.
1784 Decr. 13th.
Agreed to by the Senate Will Drew C.S.

